internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-168503-01 date date legend disregarded_entity acquiring acquiring unit target target unit state x business y plr-168503-01 business z market a dear this letter responds to your authorized representative’s letter dated date in which you requested rulings under sec_368 of the internal_revenue_code additional information was submitted in letters dated date date and date the material information submitted for consideration is summarized below acquiring a state x corporation is the common parent of an affiliated_group_of_corporations filing a consolidated_return acquiring has a week fiscal_year ending on the first saturday in november year end and uses the accrual_method of accounting acquiring has outstanding a single class of common_stock which is publicly traded on market acquiring is engaged in business y disregarded_entity is a newly formed state x limited_liability_company that is wholly-owned by acquiring disregarded_entity is treated as a disregarded_entity for federal tax purposes disregarded_entity has been organized for the sole purpose of effecting the proposed transaction target a state x corporation is the common parent of an affiliated_group_of_corporations filing a consolidated_return target has a calendar_year end and uses the accrual_method of accounting target has outstanding a single class of common_stock which is publicly traded on market target is engaged in business z for what are represented as valid business reasons acquiring and target have proposed the following transaction under state x general corporation law and the state x limited_liability_company act target will be merged with and into disregarded_entity with disregarded_entity surviving the merger disregarded_entity will acquire all of the assets and assume all of the liabilities of target target shareholders will be entitled to receive a of a share of acquiring common_stock in exchange for plr-168503-01 each share of target common_stock target shareholders will receive cash in lieu of fractional shares the following representations have been made in connection with the proposed transactions for purposes of these representations and the following rulings the following terms are defined acquiring unit target unit acquiring and all of the business entities whose assets are treated as acquiring’s for federal tax purposes target and all of the business entities whose assets are treated as target’s for federal tax purposes a b c d e f the fair_market_value of acquiring stock and other consideration if any received by each target shareholder will be approximately equal to the fair_market_value of the shares of target stock surrendered in the exchange at least of the proprietary interest in target will be exchanged for stock of acquiring and will have been preserved within the meaning of sec_1_368-1 in connection with the potential reorganization neither acquiring unit nor any person related to acquiring unit within the meaning of sec_1_368-1 has any plan or intention to reacquire any acquiring stock issued in the transaction in exchange for any consideration other than acquiring stock acquiring unit does not have any plan or intention to sell or otherwise dispose_of any of the assets of target unit acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the code or described in sec_1_368-2 the liabilities of target unit assumed by acquiring unit and the liabilities to which the transferred assets of target unit are subject were incurred by target unit in the ordinary course of its business following the transaction acquiring unit will continue the historic_business of target unit or use a significant portion of target unit’s historic_business_assets in its business plr-168503-01 g h i j k l m n acquiring unit target unit and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no indebtedness between target unit and acquiring unit that was issued acquired or will be settled at a discount no parties to the transaction are investment companies as defined in sec_368 of the code no member of target unit is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code the fair_market_value of the assets of target unit to be transferred to acquiring unit will equal or exceed the sum of the liabilities to be assumed by acquiring unit plus the amount of liabilities if any to which the transferred assets are subject the payment of cash in lieu of fractional shares of acquiring stock is solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to target shareholders instead of issuing fractional shares of acquiring stock will be less than of the total consideration that will be issued in the transaction to target shareholders in exchange for their shares of target stock the fractional share interests of each target shareholder will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock none of the compensation received by any shareholder of target who is also an employee of target unit shareholder-employee will be separate consideration for or allocable to any of their shares of target stock none of the shares of acquiring stock received by any shareholder- employee will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder- employee will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm-length for similar services the merger will be effected pursuant to the laws of the united_states or a state or the district of columbia in which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the merger i all of the assets other than those distributed in the transaction and liabilities except to the extent satisfied or discharged in plr-168503-01 the transaction of each member of target unit will become the assets and liabilities of one or more members of acquiring unit and ii target will cease its separate legal existence for all purposes o p target acquiring disregarded_entity and each business_entity through which acquiring holds its interests in such disregarded_entity is organized under the laws of the united_states or a state or the district of columbia disregarded_entity is a domestic single member limited_liability_company which is a disregarded_entity within the meaning of proposed regulation sec_1_368-2 based solely on the information submitted and the representations made we hold that provided that the merger of target into disregarded_entity qualifies as a statutory merger in accordance with applicable state law the proposed merger of target into disregarded_entity will qualify as a statutory merger as that term is used in sec_368 of the code and the transaction will constitute a reorganization within the meaning of sec_368 target will recognize no gain_or_loss upon the transfer of substantially_all of the assets of the target unit to the acquiring unit solely in exchange for shares of acquiring stock and the assumption_of_liabilities by the acquiring unit no gain_or_loss will be recognized by acquiring upon the acquiring unit’s receipt of target unit’s assets in exchange for shares of acquiring stock the basis of the target unit’s assets in the hands of the acquiring unit immediately after the transaction will in each instance be the same as the basis of those assets in the hands of the target unit immediately prior to the transaction the holding_period of the assets of the target unit in the hands of the acquiring unit will in each instance include the period during which such assets were held by the target unit no gain_or_loss will be recognized by those target shareholders who receive solely acquiring stock in exchange for their target stock plr-168503-01 the basis of the acquiring stock received by the target shareholders will in each instance be the same as the basis of the target stock surrendered in exchange therefor the holding_period of the acquiring stock received by the target shareholders will in each instance include the period during which the target stock surrendered in exchange therefor was held provided that the target stock was held as a capital_asset in the hands of the shareholder on the date of the exchange the payment of cash to a target shareholder in lieu of receiving a fractional share of acquiring stock will be treated for federal_income_tax purposes as if the fractional share was distributed as part of the transaction and subsequently redeemed by acquiring these cash payments will be treated as distributions in full payment in exchange for the stock redeemed as provided in sec_302 of the code acquiring will succeed to and take into account the items of target described in sec_381 these items will be taken into account by acquiring subject_to the applicable conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of the transfer any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of transfer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-168503-01 the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel corporate by _____________________ marlene p oppenheim assistant branch chief branch
